DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 24, 2022 has been entered.
 
Status of the Claims
Amendment filed June 24, 2022 is acknowledged. Species 1, as shown in FIGs. 2A-D, was elected. Claims 2, 4, 7-10 and 22-27 have been cancelled. Claims 1 and 15 have been amended. Claims 1, 3, 5-6 and 11-21 are pending.
Action on merits of the Elected Species, claims 1, 3, 5-6 and 11-21 follows. 
	    
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1, 3, 5-6 and 11-21 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
There does not appear to be a written description of the claim limitation “at least a portion of the middle termination region having the same or higher doping concentration than at least one of the upper termination region, the third P-pillars, and the third N-pillars” (amended claims 1 and 15) in the application as filed. (Emphasis added).
Applicant has not pointed out where the new limitation is supported, nor does there appear to be a written description of the claimed limitation in the application as filed.
Applicant must cancel the new matter in response to the Office Action.
The “doping concentration profile” shown in the Remarks filed June 24, 2022, have no support from the original specification. 
Therefore, the limitation(s) derived from the un-support profile is/are new matter(s).
 
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation "at least a portion of the middle termination region having the same or higher doping concentration than at least one of the upper termination region, the third P-pillars, and the third N-pillars".  There is insufficient antecedent basis for this limitation in the claim.
However, claims 1 and 15 are comparing the doping concentrations, that are not existed in the claims.  
Therefore, claims 1 and 15 and all dependent claims are indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-6 and 11-21 are rejected under 35 U.S.C. 103 as being unpatentable over SAITO et al. (US. Pub. No. 2007/0138543) of record, in view of QU (US Patent No. 6,621,122).
With respect to claim 1, As best understood by Examiner, SAITO teaches a semiconductor device as claimed including: 
a first semiconductor layer (2) having an N-type of conductivity; and 
a second semiconductor layer (12) that is formed on the first semiconductor 5layer (2), and including an active region, a frame region, and a termination region, 
wherein the active region comprises a plurality of first P-pillars (34) and first N-pillars (33) formed between the plurality of first P-pillars (34), 
the frame region comprises an upper frame region (5) formed to extend in a first direction while having a P-type of conductivity, and a lower frame region that 10is formed below the upper frame region (5) and including a plurality of second P-pillars (34) and second N-pillars (33) formed between the plurality of second P-pillars (34), and 
the termination region comprises an upper termination region (17) that extends in the first direction while having the P-type of conductivity, a middle 15termination region (12) having the N-type of conductivity and formed below the upper termination region (17), and a lower termination region formed below the middle termination region (12) and including a plurality of third P-pillars (34) and third N-pillars (33) formed between the plurality of third P-pillars (34), at least a portion of the middle termination region (12) having a concentration comparable to at least one of the upper termination region (17), the third P-pillars (34), and the third N-pillars (33),   
an entire region of a top surface of the middle termination region (12) that overlaps all of the plurality of third P pillars (34) is distanced from a top surface of the second semiconductor layer (12), and 
all of the plurality of third P-pillars (34) in the lower termination region is covered by the upper termination region (17). (See FIG. 20).  

    PNG
    media_image1.png
    418
    533
    media_image1.png
    Greyscale

Thus, SAITO is shown to teach all the features of the claim with the exception of explicitly disclosing the doping concentration of at least a portion of the middle termination region being the same or higher doping concentration than at least one of the upper termination region, the third P-pillars, and the third N-pillars.
However, QU teaches a semiconductor device including a middle termination region (12) formed above a plurality of third P-pillars (21-25) and third N-pillars (12) formed between the plurality of the third P-pillars, at least a portion of the middle termination region (12) having the same or higher doping concentration than at least one of the third P-pillars (21-25), and the third N-pillars (12). (See FIG. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form at least a portion of the middle termination region of SAITO having the doping concentration as taught by QU for the same intended purpose of keeping the electric field distribution constant in the termination region.  
  
With respect to claim 3, the middle termination region (12) and the upper termination region (17) of SAITO are sequentially formed on 43the third P-pillar (34).  
With respect to claim 5, the second P-pillar (34) of SAITO is connected to the top surface of the second semiconductor layer through the 10upper frame region (5).  
With respect to claim 6, the third P-pillar (34) of SAITO or QU is distanced from a bottom surface of the upper termination region (17).   
With respect to claim 11, the middle 10termination region (12) of SAITO or QU is connected with at least one of the plurality of third N-pillars (33) of the lower termination region.  
With respect to claim 12, the upper termination region (17) of SAITO is connected with the upper frame region (5).  
With respect to claim 13, the upper frame region (5) of SAITO is connected with at least one of the plurality of second P-pillars (4) of the lower frame region.  
With respect to claim 2014, impurity concentration of the upper frame region (5) of SAITO is higher than that of the upper termination region (17).  

With respect to claim 15, As best understood by Examiner, SAITO teaches a semiconductor device as claimed including: 
an active region that includes a plurality of first P-pillars (34) and first N-pillars (33) formed between the plurality of first P-pillars (34); 
a frame region that includes an upper frame region (5) that extends in a first 5direction while having a P-type of conductivity and a lower frame region that is formed below the upper frame region (5), and includes a plurality of second P-pillars (34) and second N-pillars (33) formed between the plurality of second P-pillars (34); and 
a termination region that includes an upper termination region (17) that 10extends in the first direction while having the P-type of conductivity, a middle termination region (12) that has an N-type of conductivity and is formed below the upper termination region (17), and 
a lower termination region that includes a plurality of third P-pillars (34) and N-pillars (33) formed between the plurality of third P-pillars (34) and is formed below the 15middle termination region (12), 
wherein all of the plurality of third P-pillars (34) in the lower termination region are covered by the upper termination region (17), and wherein at least a portion of the middle termination region (12) having a concentration comparable to at least one of the upper termination region (17), the third P-pillars (34), and the third N-pillars (33).  (See FIG. 20). 

Thus, SAITO is shown to teach all the features of the claim with the exception of explicitly disclosing at least a portion of the middle termination region having the same or higher doping concentration than at least one of the upper termination region, the third P-pillars, and the third N-pillars.
However, QU teaches a semiconductor device including a middle termination region (12) formed above a plurality of third P-pillars (21-25) and third N-pillars (12) formed between the plurality of the third P-pillars, at least a portion of the middle termination region (12) having the same or higher doping concentration than at least one of the third P-pillars (21-25), and the third N-pillars (12). (See FIG. 1). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form at least a portion of the middle termination region of SAITO having the doping concentration as taught by QU for the same intended purpose of keeping the electric field distribution constant in the termination region.  

With respect to claim 16, the middle 20termination region (12) and the upper termination region (17) of SAITO are sequentially formed on the third P-pillar (34).  
With respect to claim 17, a field oxide layer (18) of SAITO is formed by extending on the upper frame region (5) and 46the upper termination region (17), and 
the second P-pillar (34) is connected with the bottom surface of the field oxide layer (18) through the upper frame region (5).  
With respect to claim 518, the third P-pillar (34) of SAITO is distanced from the bottom surface of the upper termination region (17).  
With respect to claim 19, the top surface of the middle termination region (12) of SAITO is distanced from the bottom surface of the field 10oxide layer (18). 
With respect to claim 20, the middle termination region (12) of SAITO or QU is connected with at least one of the plurality of third N-pillars (33) of the lower termination region.  
With respect to claim 21, the upper termination region (17) of SAITO is connected with the upper frame region (5).

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
  
Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710. The examiner can normally be reached 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH D MAI/Primary Examiner, Art Unit 2829